 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00198-LJO
11
                                   Plaintiff,            STIPULATION FOR PROTECTIVE ORDER
12                                                       REGARDING SENSITIVE MATERIAL
                            v.
13
     FILIBERTO CHAVEZ,                                   Trial Date: May 7, 2019
14                                                       Time: 8:30 am
                                  Defendant.             COURT: Hon. Lawrence J. O'Neill
15

16
            WHEREAS, the government possesses, or may come to possess, recordings, photographs,
17
     documents, reports, or other materials the disclosure of which may ordinarily be required by the
18
     government’s Rule 16, Jencks Act, Brady or other discovery obligations, but the dissemination of which
19
     could pose a serious risk to certain defendants, witnesses, or the confidentiality of an ongoing
20
     investigation (the “Sensitive Materials”);
21
            WHEREAS, the parties desire to have the Sensitive Materials produced to defense counsel;
22
            WHEREAS, the parties agree that entry of a stipulated protective order is appropriate.
23
            THEREFORE, Defendant Filiberto Chavez, by and through his counsel, Yan Shrayberman, and
24
     the United States of America, by and through Assistant United States Attorney Jeffrey A. Spivak, hereby
25
     agree and stipulate as follows:
26
            1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of
27

28                                                        1
      STIPULATION FOR PROTECTIVE ORDER


30
 1 Criminal Procedure, and its general supervisory authority.

 2          2.      This Order pertains to the Sensitive Materials, which will be identified as Sensitive

 3 Materials. This Order also relates to any written or verbal communications between the government and

 4 Defense Counsel regarding the Sensitive Materials.

 5          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 6 information, verbal or written, that contain Sensitive Materials with anyone other than Defense Counsel,

 7 defense investigators, and support staff. Defense Counsel may permit Defendant to review un-redacted

 8 documents in the presence of his attorney, defense investigators, and support staff. The parties agree

 9 that Defense Counsel, defense investigators, and support staff shall not allow Defendant to copy

10 Sensitive Materials contained in the discovery. Should Defense Counsel seek to disseminate these

11 documents to anyone other than Defense Counsel, defense investigators, and support staff, Defense

12 Counsel shall not do so before the intended recipient has executed a declaration to the Court indicating

13 that he/she has read the Court’s protective order and agrees to abide by its terms and Defense Counsel

14 has provide a declaration to the Court indicating to whom the discovery has been provided and the

15 number of copies provided.

16           4.     The discovery and information therein may be used only in connection with the litigation

17 of this case and for no other purpose.

18          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

19 ensure that it is not disclosed to third persons in violation of this agreement.

20          6.      Defense Counsel shall be responsible for advising Defendant, employees, and other

21 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

22          7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

23 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

24 this Order.

25 ///

26 ///
27 ///

28                                                        2
      STIPULATION FOR PROTECTIVE ORDER


30
 1         8. Defense Counsel reserves the right to later seek to have the terms of this Order modified or
 2 revoked.

 3
           IT IS SO STIPULATED.
 4

 5
           DATED: April 15, 2019                McGREGOR W. SCOTT
 6                                              United States Attorney
 7                                              By: /s/ Jeffrey A. Spivak
 8                                              JEFFREY A. SPIVAK
                                                Assistant U.S. Attorney
 9

10         DATED: April 15, 2019                By: /s/ Yan Shrayberman
                                                YAN SHRAYBERMAN
11
                                                Attorney for Defendant Filiberto Chavez
12                                              (approved by email 4/16/2019)

13

14
                                                    ORDER
15

16
     IT IS SO ORDERED.
17
       Dated:     April 16, 2019                           /s/ Lawrence J. O’Neill _____
18
                                                UNITED STATES CHIEF DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28                                                     3
      STIPULATION FOR PROTECTIVE ORDER


30
